Case 7:19-cv-00265-NSR Document9 Filed 02/11/19" Page 1 of 2...

UNITED STATES DISTRICT COURT i "TRO
SOUTHERN DISTRICT OF NEW YORK POC a

PAU Er mee
ek OA, rd Seakhe

 

 

MARC H. FISHMAN, | ae — aly (2019. ;

Plaintiff,
19-cv-0265 (NSR)
-against-
ORDER
CITY OF NEW ROCHELLE, et al.,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff, proceeding pro se in this Section 1983 action against, inter alia, the City of New
Rochelle, Westchester County, Police Commissioner Joseph F, Schaller and Detective W. Joseph
(collectively referred to as Defendants), filed a motion for the appointment of pro bono counsel.
(ECF No. 4.) For the following reasons, the motion is denied.

Unlike in criminal proceedings, the Court does not have the power to obligate attorneys to
represent indigent pro se litigants in civil cases. See Mallard v. U.S. Dist. Court for the S. Dist. of
Towa, 490 U.S. 296, 308-09 (1989). Instead, pursuant to 28 U.S.C. § 1915(e)(1), the Court may,
at its discretion, order that the Pro Se Office request an attorney to represent an indigent litigant
by placing the matter on a list circulated to attorneys who are members of the Court’s pro bono
panel. See Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007).

The Second Circuit set forth the standards governing the appointment of counsel in pro se
cases in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co., 877
F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986).
These cases direct the district courts to “first determine whether the indigent’s position seems
likely to be of substance,” Hodge, 802 F.2d at 61, and then, if this threshold is met, to consider
“secondary criteria,” including the pro se litigant’s “ability to obtain representation independently,

and his ability to handle the case without assistance in the light of the required factual investigation,

 
Case 7:19-cv-00265-NSR Document9 Filed 02/11/19 Page 2 of 2

the complexity of the legal issues, and the need for expertly conducted cross-examination to test
veracity.” Cooper, 877 F.2d at 172; accord Hendricks, 114 F.3d at 392 (quoting Hodge, 802 F.2d
at 61-62). “Even where the claim is not frivolous, counsel is often unwarranted where the
indigent’s chances of success are extremely slim,” and the Court should determine whether the pro
se litigant’s “position seems likely to be of substance,” or shows “some chance of success,”
Hodge, 802 F.2d at 60-61.

Plaintiffs instant request for pro bono counsel cannot be granted at such an early stage in
the litigation. Plaintiff's application for appointment of pro bono counsel demonstrates that this is
his first request. This case was recently commenced. At this early stage in the proceedings, there
is no indication that Plaintiffs position shows a strong chance of success or that the legal issues in
this case are particularly complex. Additionally, the Court cannot conclude that Plaintiff is unable
to handle the case without assistance, although this conclusion may change as the action
progresses,

Therefore, because the Court does not find any circumstances which warrant the
appointment of pro bono counsel at this time, Plaintiff's motion is DENIED without prejudice to
renewal at a later stage in the proceedings. The Clerk of Court is respectfully directed to terminate
the motion at ECF No. 4 and mail a copy of this Order to Plaintiff at his address as listed on ECF

and to show proof of service.

Dated: February 11, 2019 ey
White Plains, New York a fe ——

 

NELSON-S-ROMAN
United States District Judge

 

 
